DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Request for Continued examination filed on 6/17/2022. Claims 1, 3-8, 10-15, and 17-20 have been amended. Claims 2, 9 and 16 have been canceled. Claims 1, 3-8, 10-15, and 17-20 are pending in this office action, of which claims 1, 8 and 15 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 5/16/2022, with respect to the rejection of claims 1-20 under 35 USC 102 have been fully considered but are not persuasive.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite “first elementary object by an ontology” and “second elementary object by an ontology” are unclear. For examining, this is interpreted as first elementary objects associated with an ontology and second elementary object associated with an ontology.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marzorati et al., US 20190158301 A1, (hereinafter “Marzorati”).

As to claims 1,8 and 15,
Marzorait teaches a method, comprising: 
identifying, by a computer system, an association of a first elementary object and a second elementary object with a first composite object (Marzorati, para 0043, The individual profile anchors the process by being able to associate the several individuals having intersecting parameters (e.g., interest, location) as belonging to a group. In this embodiment the individual profile contains the topics the user is interested in collaborating with as well as the proximity threshold); 
receiving, from a first data source associated with the first elementary object by an ontology, a first dataset including a first data item specifying a first time identifier and a first geolocation associated with the first elementary object (Marzorati, para 0041 for The profile (anchored by an arbitrary uniqueness identifier) contains the identifier and a version number, the locus (center and radius describe the circular locus) and time decay parameters for the group, as well as a membership list. For each member, the system stores the last known location (taken from the time of last interaction) and timestamp. The profile is updated every time there's a message sent to the entire membership with para 0042 for the group profile is augmented to contain the parameter that created the group such as unique group characteristics; e.g., religious affiliations, sport affiliations, social media characteristics (i.e., source)); 
receiving, from a second data source associated with the second elementary object by the ontology (Marzorati, para 0042 for the group profile is augmented to contain the parameter that created the group such as unique group characteristics; e.g., religious affiliations, sport affiliations, social media characteristics), 
a second dataset including a second data item specifying a second time identifier and a second geolocation associated with the second elementary object (Marzorati, para 0041 for The profile (anchored by an arbitrary uniqueness identifier) contains the identifier and a version number, the locus (center and radius describe the circular locus) and time decay parameters for the group, as well as a membership list. For each member, the system stores the last known location (taken from the time of last interaction) and timestamp. The profile is updated every time there's a message sent to the entire membership with para 0042 for the group profile is augmented to contain the parameter that created the group such as unique group characteristics; e.g., religious affiliations, sport affiliations, social media characteristics); 
determining, by applying a rule set associated with the ontology to the first dataset and the second dataset, a geolocation of the first composite object and a corresponding time identifier (Marzorati, para 0032,  Individual membership in the group is maintained as long as the location of the individual is within range of the center of the group (calculated as the center of gravity for the group) as long as there is continued interaction within the time decay parameter. These two parameters are combined to provide a membership probability score. That is, the membership probability score is a factor of distance from the center of gravity for the group and communication within the time decay parameter. The closer the individual is to the center of the group and the more interactive the more likely the membership probability score. To maintain membership while away from the group the individual must be more participatory, conversely less participation is needed to maintain membership while inside the locus);
determining geolocations of a plurality of elementary objects associated with a second composite object (Marzorati, para 0068, location based interests are based on location based user behavior including location based search and browsing history. Keywords 313 are extracted and stored based on user behavior at Location 310. Similarly, keywords 314 are extracted based on user search and behavior at location 311 and keywords 315 are extracted based on user search and behavior at location 312); and 
responsive to determining that geolocations of at least a threshold number of elementary objects associated with the second composite object match the geolocation of the first composite object for at least a threshold time during each time period of a plurality of time periods, inferring a relationship of a certain type between the first composite object and the second composite object (Marzorati, para 0054, Each member remains in the group as long as there is continued interaction within the time decay parameter. These two parameters; i.e., remaining within the locus of the group and continuous contact, are combined to provide a membership probability score. That is, the membership probability score is a factor of distance from the center of gravity for the group and communication within the time decay parameter. The closer the individual is to the center of the group and the more interactive the member is with respect to communication, the more likely or higher the membership probability score. To maintain membership while away from the group the individual must be more participatory. Conversely, less participation is needed to maintain membership while inside the locus with para 0064, the threshold is configured by a user as user preference. In one of embodiment, the threshold is configured by algorithm and is updated based on historical trends of as how threshold is helping users to find similar users. The algorithm lowers threshold if number of similar users are less and increases threshold if many similar users are suggested).  

As to claims 3, 10 and 17,
Marzorati teaches storing the geolocation of the first composite object and the corresponding time identifier in an object database implementing the ontology (Marzorati, para 0041 for the system stores the last known location (taken from the time of last interaction) and timestamp. The profile is updated every time there's a message sent to the entire membership with para 0040 profile updates in local storage).  

As to claims 4, 11 and 18,
Marzorati teaches receiving a geolocation data request specifying the first composite object (Marzorati, para 0045, The group may be created with a series of invite/accept/confirm handshake messages, after having an established intersection of interests and locations); and 
transmitting a response specifying the geolocation of the first composite object and the corresponding time identifier (Marzorati, para 0045 and 0060 for each member is classified into a zone or ring 1-6 and the zone of location is compared to response time for each member to determine the probability score for each member 45a-45j).  

As to claims 5, 12 and 19,
Marzorati teaches the rule set includes a rule for determining a confidence level associated with the geolocation of the first elementary object (Marzorati, para 0060 for each member is classified into a zone or ring 1-6 and the zone of location is compared to response time for each member to determine the probability score for each member 45a-45j. Here, the probability score (PS) may be calculated as 1/z+1/t where zone is the zone and t is the time to respond to a message sent to the members of the group. If member 45h (who is in zone 5) respond to a message in 25 minutes, then member 45h may have a probability score of 0.24, while member 45f (who is in zone 4) will have a probability score of 0.29 with the same response time of 25 minutes. Member 45f will have a higher probability score as compared to member 45h given the fact the response time is the same but the distance from center ‘c’ is different).  

As to claims 6, 13 and 20,
Marzorati teaches identifying the association of the first elementary object with the first composite object further comprises: 
determining that the first elementary object is associated with the first composite object by a relationship of a type specified by the ontology (Marzorati, para 0063, a mobile node receives a request from other nodes and accepts the request by respective acceptance process. In one of embodiment, the acceptance process is to satisfy a criteria required by a user or sender. The criteria for the acceptance process may include matching one or more user defined parameters, hobbies, or interests).  

As to claims 7 and 14,
Marzorati teaches determining the geolocation of the first composite object further comprises: interpolating the geolocation of the first composite object at a time frame between a first time identified by the first time identifier and a second time identified by the second time identifier (Marzorati, para 0045 for the group may be created with a series of invite/accept/confirm handshake messages, after having an established intersection of interests and locations. With reference to FIG. 2, the system will operate a standby loop 210 of sent and received messages which may take the form of a broadcast beacon. If the system receives a broadcast beacon 210 from a potential member 60 at step 220, the system processes the interests or profile for the potential member 60 at step 230 and determines whether there are common interests or features among different potential members 60 at step 240. If there are common interests, then the system processes the location of the potential members 60 at step 250. If the potential members 60 are within a predetermined locus or radii as determines at step 260, then the system initiates at step 270 the explicitly group creation methodology set form with respect to FIG. 1 and described above).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Hassan et al.  (US 20150100589 A1) discloses techniques for location source ranking for determining device location. A location source generally refers to a source of position information (e.g., GPS coordinates, latitude and longitude, street addresses, and so forth) that can be used to determine a geographical location of a device. According to one or more embodiments, location sources and/or combinations of location sources can be ranked based on various criteria. Thus, when a location is requested for a particular device, a highest ranking available location source or combination of location sources can be selected to determine a location of the device. Location source rankings, for instance, can be maintained on a client device and/or via a remote location-related service. According to various embodiments, a location of a device can be determined to enable emergency assistance to be provided at the location.  
The reference Schickel-Zuber et al. (US 20080010272 A1) discloses methods of inferring user preferences using ontologies use ontology structure based similarity and an inference mechanism in defining ontology filtering (OF). Items are recommended to users by identifying items that the users may prefer, but may not have been aware of. This is performed by computing personalized scores for concepts and selecting an instance having a highest score.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



9/8/2022

/NARGIS SULTANA/Examiner, Art Unit 2164